Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 September 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 23. September 1804

I am in hopes there is a letter from you, lingering somewhere, at the Post-Office; not having received any, since I wrote you last; nor of course heard from you of a later date than the 4th: of this month.
I have not been from Quincy since my last; nor shall probably more than once or twice, before my departure to rejoin you—My present intention is to leave this place about the twenty-first of next month—I shall probably be detained two or three days at New-York; but I flatter myself that before the close of October, I shall once more enjoy the happiness of being with you.
We have had in the course of the last week, a celebration of an unusual kind here—It is called the Installation of a Lodge of Free-Masons—It was performed at the Meeting-House, with a Sermon by Mr: Whitney, and a prayer by Mr: Harris; preceded by a Masonic Procession, to the House, and followed by a Masonic Dinner at the Town-Hall—All of which we were invited by the lodge to attend, and did attend, excepting my brother, who was detained at home by a visit from Mr: Palaeska, who came up from Boston to dine with him—The weather was somewhat unfavourable, as during the procession there was a small rain that annoyed us not a little—The Ceremonies have nothing in them very striking; but the House was very much crowded; and B. Russell, who performed a conspicuous Character, as Marshall of the Royal Arch Lodge, has given a pompous account of the day, in his Centinal.
I was last Evening at Mr: Quincy’s, to pass an Evening hour, and as he was not, nor any of his family at the Celebration, I gave them an account of it—This naturally leading to a conversation on the subject of Free-Masonry in General, I indulged myself at some length, and with great freedom on the nature of the Institution, and its effects; untill all at once it came out that Quincy himself was of the brotherhood.—This incident however as the whole conversation had been perfectly good-humoured, contributed only to divert us: and I task’d him for his inexcusible neglect of attending at the Installation—
The Summer, and indeed the whole of my farming Season is over. The fruits have principally attained their maturity, and all I expect to do further this year, will be to set out a few trees—The house where I hope we shall pass together the next Summer, I am afraid I shall not have it in my power previously to enlarge, as I intended—We shall of course be somewhat straitened in it; but I hope to be able another Season more effectually to accomplish the purpose of enlarging it.
I observe in the newspapers, that somebody in London, (I suppose it must be Dickins) has published in a Volume, my letters on Silesia, pilfered doubtless from the Port-Folio—And to help the sale has not only given my name, but added a despicable parade of rank and titles to it, which a rational man cannot hear thus applied without laughing—I can indeed as well as most people bear to be laughed at, when knowing the occasion to be trivial in its Nature, or not proceeding from my own fault; and therefore I shall concern myself very little with this Bookseller’s device for gull-catching—But there was one of those letters which ought never to have been published at-all; and would not have been but by accident, and an inattention which I could not controul.
It contained an allusion to the domestic History, of certain characters we met at Dresden, and having no relation whatsoever to the Silesian Tour, ought never to have been published with it—While the letters were confined to the Port-Folio, I consoled myself that this indiscreet part of the publication would never reach the persons to whom it must give pain, and who imputing it to me, would think it a very ill-return for civilities and good-offices. Now however it appears to me more than probable that some “d—d good-natured friend,” will not fail to convey the obnoxious matter to those most affected by it, and they will think very hardly of me for it—It is however too late for a remedy—As to the publication itself, it will certainly not tend to place me on that point of literary fame to which I should aspire, if to any at-all—The whole collection was written for my own amusement, and that of my friends in this Country; without any design for compilation publication.—The observations of my own therefore, contained in them, are superficial, and the whole valuable matter is taken from the German Tourists and other writers on the Province—The credit due for all this, is of a very humble nature indeed; and if I should ever appear voluntarily before the Public, as a candidate for the reputation of an Author, it would be with pretensions of rather more elevation—I must however be content with things as they are—If Heaven should grant me life and Health, I hope, at some future day to offer something of more value, to the world—But as yet I am only preparing myself to undertake it; and like many other good Resolutions, it will perhaps never come to the maturity of accomplishment.
We are all tolerably well here, but Mr: Cranch is confined to his house with a swelling and inflammation in his ancles—We have just received the first Volume of his Son’s Reports, and have not yet had time to read them through—Mr: Elliot brought one of them for My Father, which is the only one we have yet seen—Mr: Elliot returns immediately to Washington—I know not whether you are acquainted with this Gentleman, who is a nephew of Mrs: Cranch—
Ever affectionately yours—
